Citation Nr: 1047741	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  07-14 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to October 
1971, including service in the Republic of Vietnam from June 1970 
to June 1971.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the New 
York, New York, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDING OF FACT

The competent evidence does not show that the Veteran's bilateral 
hearing loss is causally related to his military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in May 2006 that fully 
addressed all notice elements and was issued prior to the initial 
RO decision in this matter.  The letter provided information as 
to what evidence was required to substantiate the claim and of 
the division of responsibilities between VA and a claimant in 
developing an appeal.  Moreover, the letter informed the Veteran 
of what type of information and evidence was needed to establish 
a disability rating and effective date.  Accordingly, no further 
development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The claims file contains the Veteran's service 
treatment records, as well as post-service reports of VA and 
private treatment and examination.  The Board has carefully 
reviewed such statements and concludes that no available 
outstanding evidence has been identified.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

Direct service connection requires competent and credible 
evidence of a current disability.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).  Private treatment records show a 
diagnosis of bilateral hearing loss.  Likewise, the August 2006 
VA audiology examination found pure tone threshold results 
sufficient to qualify as an impaired hearing disability under 
38 C.F.R. § 3.385.  Thus, the current disability requirement has 
been met.

At the time of the August 2006 examination, the Veteran reported 
military noise exposure due to combat and a family history of 
hearing loss.  His military occupational specialty (MOS) was 
aircraft mechanic and repairman, which would suggest exposure to 
engine noise.  Thus, the Board concedes in-service noise exposure 
as consistent with the circumstances of his service.  38 U.S.C.A. 
§ 1154(a).  The sole question remaining for consideration, then, 
is whether the current hearing loss disability is causally due to 
such in-service noise exposure.  From the evidence of record, 
such causal relationship is not here demonstrated, as will be 
discussed further below.

The Veteran's service treatment records do not contain a 
diagnosis of, or treatment for, bilateral hearing loss, nor are 
manifestations of hearing loss otherwise shown in service.  His 
September 1971 separation examination reflects clinically normal 
audiometric results.  See Hensley v. Brown, 5 Vet. App. 155 
(1993)(noting that the threshold for normal hearing is from 0 to 
20 decibels).  The first diagnosis of bilateral hearing loss came 
as the result of the August 2006 VA examination, 35 years after 
service.  The record does not contain any earlier records of 
treatment for hearing loss.  In this regard, evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered as 
evidence against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

It is acknowledged that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence. 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this 
case, to the extent that the Veteran is claiming continuous 
hearing loss symptoms since active service, he is not found to be 
credible.  Indeed, audiometric findings on separation examination 
were within normal limits, with no complaints recorded.  This 
contradicts the assertion that he suffered hearing loss dating 
back to service.  Moreover, he did not raise a claim for hearing 
loss until 2006, well over 30 years following discharge.  Had he 
been experiencing continuous symptoms, it is reasonable to expect 
that he would have made a claim many years earlier.  

For the foregoing reasons, then, continuity of symptomatology has 
not been established, either by the clinical record, or by the 
Veteran's own statements. Moreover, the weight of the competent 
medical evidence is against a finding that the current hearing 
loss is related to active service.  Indeed, the Veteran underwent 
a VA audiology examination in August 2008.  That examiner 
concluded that it was less likely than not that the current 
hearing loss was the result of military noise exposure.  As the 
examiner reviewed the Veteran's records and performed audiometric 
testing in connection with his opinion, it is found to be highly 
probative.   

Private treatment records from Dr. K.B. dated May 2007 reflect 
the Veteran's reports of a long history of tinnitus to noise 
exposure in service.  To the extent that this correlation could 
be extended to include his bilateral hearing loss, the Board 
notes that this still is not akin to a positive medical nexus 
opinion on the subject as it is clearly a transcription of the 
lay history provided to Dr. K.B. by the Veteran and not competent 
medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  Furthermore, the 
record does not contain a positive medical nexus opinion relating 
the in-service noise exposure and the Veteran's current bilateral 
hearing loss to refute that offered by the VA examiner in August 
2006.  

The Veteran himself believes that his hearing loss was caused by 
his active service.  In this regard, the Board acknowledges 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which 
it was held a lay person may speak as to etiology in some limited 
circumstances in which nexus is obvious merely through lay 
observation, such as a fall leading to a broken leg.  Here, 
however, given the passage of time and the Veteran's family 
history of hearing loss, the question of causation extends beyond 
an immediately observable cause-and-effect relationship and, as 
such, the Veteran is not competent to address etiology in the 
present case.

The Veteran has expressed that his tinnitus claim was granted on 
the same evidence as that which denied his hearing loss claim.  
However, this is not the case.  During his examination, the 
Veteran had stated that his tinnitus began during his military 
service.  No such statement was made with respect to his hearing 
loss.  Moreover, the separation examination contained audiometric 
findings indicating normal hearing, whereas such examination did 
not contain any findings, positive or negative, for tinnitus.  

Finally, as there is no indication that the Veteran's bilateral 
hearing loss manifested to a degree of ten percent or more within 
one year after discharge, service connection on a presumptive 
basis is not warranted.  See 38 C.F.R. § 3.307(a)(3).  

In short, for reasons expressed immediately above, the claim if 
service connection for hearing loss must be denied.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

Entitlement to service connection for hearing loss is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


